Case 1:20-mc-00199-JGK-OTW Document 3-42 Filed 04/24/20 Page 1 of 15




                Exhibit PP
     Case 1:20-mc-00199-JGK-OTW Document 3-42 Filed 04/24/20 Page 2 of 15




IN THE HIGH COURT OF JUSTICE

BUSINESS AND PROPERTY COURTS OF
ENGLAND AND WALES

COMMERCIAL COURT (QBD)

Before Sir Michael Burton GBE (sitting
as a Judge of the High Court)

Dated 3 December 2019

In private

B E T W E E N:

                                  (1) VALE S.A.

                             (2) VALE HOLDINGS B.V.

                          (3) VALE INTERNATIONAL S.A.

                                                              Claimants/Applicants

                                         and

                           (1) BENJAMIN STEINMETZ
                             (2) DAG LARS CRAMER
                               (3) MARCUS STRUIK
                                (4) ASHER AVIDAN
                              (5) JOSEPH TCHELET
                                 (6) DAVID CLARK
                            (7) BALDA FOUNDATION
                    (8) NYSCO MANAGEMENT CORPORATION

                                                          Defendants/Respondents


                                FREEZING ORDER



                                   Penal Notice

If you, Benjamin Steinmetz, Dag Lars Cramer, Marcus Struik, Asher Avidan, Joseph
Tchelet, David Clark, Balda Foundation or NYSCO Management Corporation disobey
this order you may be held to be in contempt of Court and may be imprisoned, fined
  or have your assets seized. Any other person who knows of this Order and does
anything which helps or permits any Respondent to breach the terms of this Order
 may also be held to be in contempt of Court and may be imprisoned, fined or have
                               their assets seized.




                                         1
                                                                                     000226
  Case 1:20-mc-00199-JGK-OTW Document 3-42 Filed 04/24/20 Page 3 of 15



THIS ORDER


  1. This is a Freezing Injunction made against Benjamin Steinmetz, Dag Lars Cramer,
     Marcus Struik, Asher Avidan, Joseph Tchelet, David Clark, Balda Foundation and
     NYSCO Management Corporation (the “Respondent”) on 3 December 2019 by Sir
     Michael Burton (sitting as a Judge of the High Court) on the application of Vale S.A.,
     Vale Holdings B.V. and Vale International S.A. (the “Applicant”). The Judge read the
     Affidavits listed in Schedule A and accepted the undertakings set out in Schedule B at
     the end of this Order.


  2. This Order was made at a hearing without notice to the Respondent. The Respondent
     has a right to apply to the Court to vary or discharge the Order—see paragraph 15
     below.


  3. There will be a further hearing in respect of this Order on 16 December 2019 at 2.00pm
     (the “return date”).


  4. If there is more than one Respondent –


     a) unless otherwise stated, references in this Order to “the Respondent” means any
         or all of them; and


     b) the “First Respondent” means Benjamin (Beny) Steinmetz, the “Second
         Respondent” means Dag Lars Cramer, the “Third Respondent” means Marcus
         Struik, the “Fourth Respondent” means Asher Avidan, the “Fifth Respondent”
         means Joseph (Yossie) Tchelet, the “Sixth Respondent” means David Clark, the
         “Seventh Respondent” means Balda Foundation, and the “Eighth Respondent”
         means NYSCO Management Corporation; and


     c) this Order is effective against any Respondent on whom it is served or who is given
         notice of it.


FREEZING INJUNCTION


  5. Until the return date or further order of the Court, the Respondent must not –




                                            2


                                                                                      000227
 Case 1:20-mc-00199-JGK-OTW Document 3-42 Filed 04/24/20 Page 4 of 15


   (1) remove from England and Wales any of his assets which are in England and Wales
       up to the value of US$1.85 billion; or


   (2) in any way dispose of, deal with or diminish the value of any of his assets whether
       they are in or outside England and Wales up to the value of US$1.85 billion; or


   (3) in any way dispose of, deal with or diminish the value of any of his assets outside
       of England and Wales unless the total unencumbered value (as defined in
       paragraph 8 below) of all his assets in England and Wales exceeds US$1.85
       billion.


6. Paragraph 5 applies to all the Respondent’s assets whether or not they are in his own
   name, whether they are solely or jointly owned, and whether the Respondent is
   interested in them legally, beneficially or otherwise. For the purpose of this Order the
   Respondent’s assets include any asset which he has the power, directly or indirectly,
   to dispose of or deal with as if it were his own. The Respondent is to be regarded as
   having such power if a third party holds or controls the asset in accordance with its or
   his direct or indirect instructions. For the avoidance of doubt, and without limitation, the
   term asset shall include any chose in action and any digital currency (including but not
   limited to BitCoin, Ethereum and Litecoin).


7. This prohibition includes the following assets in particular –


   (1) in relation to all Respondents, any interest under any trust, foundation or similar
       entity including any interest which can arise by virtue of the exercise of any power
       of appointment, discretion or otherwise howsoever.


   (2) the following assets of the First Respondent in particular –


      a) Any interest in the property known as Mul HaY am Street 21, Arsuf, Israel or the
          net sale money after payment of any mortgages if it has been sold; and
      b) Any remaining funds or proceeds paid to the First Respondent by the Seventh
          Respondent after April 2010.


   (3) the following assets of the Second Respondent in particular –


      a) Any interest in the property known as 8 Well Road, London, NW3 1LH;


                                            3

                                                                                       000228
Case 1:20-mc-00199-JGK-OTW Document 3-42 Filed 04/24/20 Page 5 of 15


  b) Any remaining funds or proceeds relating to the:
      i.   US$10 million bonus promised to the Second Respondent by BSG
           Resources Limited (“BSGR”) in about April 2010;
     ii.   the US$2.5 million bonus payment promised to Onyx Financial Advisors Ltd
           (of which the Second Respondent was the ultimate beneficial owner) by the
           Seventh Respondent at about the same time;
  c) The shares held by the Second Respondent in Norn Verdandi Limited, and any
      remaining shareholding in the Onyx Financial Advisors group of companies, or
      the sale money if any of them have been sold;
  d) Any interest in Manerhorn Holdings S.A. (the company which received a
      payment of US$3 million from BSGR on or about 6 July 2010) or the funds
      received by or assets held by Manerhorn Holdings S.A. for and on behalf of the
      Second Respondent; and
  e) Any money in accounts held in the name of the Second Respondent (whether
      solely or jointly) with the State Bank of Mauritius, or with any other Mauritian
      financial institution.


(4) the following assets of the Third Respondent in particular –


  a) Any interest in the property known as 7 Sunset Acres, Johannesburg, South
      Africa or the net sale money after payment of any mortgages if it has been sold;
  b) Any remaining funds or proceeds relating to the US$3 million bonus promised
      to the Third Respondent by BSGR in about April 2010; and
  c) Any interest in Ennismore Consultants Ltd (the company which received a
      payment of US$2 million from BSGR on or about 6 July 2010) or the funds
      received by or assets held by Ennismore Consultants Ltd for and on behalf of
      the Third Respondent.


(5) the following assets of the Fourth Respondent in particular –


  a) Any interest in the property known as Flat 9, 54 Pinkas Street, Tel Aviv, Israel
      or the net sale money after payment of any mortgages if it has been sold; and
  b) Any remaining funds or proceeds relating to the US$3.75 million bonus
      promised to the Fourth Respondent by BSGR in about April 2010.


(6) the following assets of the Fifth Respondent in particular –




                                       4

                                                                                000229
Case 1:20-mc-00199-JGK-OTW Document 3-42 Filed 04/24/20 Page 6 of 15


  a) Any interest in the property known as 1C Hochit St., Yad Binyamin Town, Israel
      or the net sale money after payment of any mortgages if it has been sold;
  b) Any interest in Evergreen Valley Production Ltd (the company which received a
      payment of US$800,000 from BSGR on or about 6 July 2010) or the funds
      received by or assets held by Evergreen Valley Production Ltd for and on behalf
      of the Fifth Respondent;
  c) The shares in Tchelet Advisory Services Ltd., or the sale money if they have
      been sold; and
  d) Any remaining funds or proceeds relating to the US$1.2 million bonus promised
      to the Fifth Respondent by BSGR in about April 2010.


(7) the following assets of the Sixth Respondent in particular –


  a) Any interest in the property known as Valparisso, Avenue du Manoir, Ville Au
      Roi, St. Peter Port, Guernsey, GY1 1PE or the net sale money after payment of
      any mortgages if it has been sold; and
  b) Any remaining funds or proceeds relating to the US$250,000 bonus promised
      to the Sixth Respondent by BSGR in about April 2010.


(8) the following assets of the Seventh Respondent in particular –


  a) Any remaining funds from the US$500 million initial consideration paid by the
      Third Claimant to BSGR pursuant to the joint venture agreement between the
      First Claimant and BSGR dated 30 April 2010 (the “JVA”); and
  b) The shares in the Eighth Respondent.


(9) the following assets of the Eighth Respondent in particular –


  a) The shareholdings in the Eighth Respondent’s businesses known respectively
      as BSGR, BSG Real Estate Ltd and Chestergate Investments Limited or the
      sale money if any of them have been sold.
  b) any interest in a Benetti motor yacht and two Bombardier aircraft (models CL-
      600-2B16 and BD 700-1A11); and
  c) Any remaining funds from the US$500 million initial consideration paid by the
      Third Claimant to BSGR on 30 April 2010 pursuant to the JVA and transferred
      to the Eighth Respondent.




                                       5

                                                                                  000230
  Case 1:20-mc-00199-JGK-OTW Document 3-42 Filed 04/24/20 Page 7 of 15


  8. If the total value free of charges or other securities (“unencumbered value”) of the
        Respondent’s assets in England and Wales exceeds US$1.85 billion, the Respondent
        may remove any of those assets from England and Wales or may dispose of or deal
        with them so long as the total unencumbered value of that Respondent’s assets still in
        England and Wales remains above US$1.85 billion.


  9. If any Respondent has assets outside England and Wales, he may dispose of or deal
        with those assets so long as the total unencumbered value of his assets in England
        and Wales exceeds US$1.85 billion.


NOTIFICATION INJUNCTION


  10. Until the return date or further order, the Respondent must give the Applicant’s
        solicitors 2 clear working days’ notice of any transaction (or series of connected
        transactions) exceeding £25,000 in value relating to the assets of any company which
        holds or controls its assets in accordance with the Respondent’s direct or indirect
        instructions. Such notice shall (a) state the amount and currency of the transaction (or
        series of transactions) and (b) give a brief description of the purpose of the transaction.


PROVISION OF INFORMATION
  11.


        (1) Unless sub-paragraph (4) applies, the Respondent must by 4pm London time on
           the 7TH day after service of this Order, and to the best of his ability having made all
           reasonable enquiries, inform the Applicant’s solicitors in writing of all of his assets
           worldwide as at 00:01am on the date of this Order exceeding: (i) £25,000 in value
           for the First, Seventh and Eighth Respondents; and (ii) £10,000 in value for the
           Second to Sixth Respondents, giving the value, location and details of all such
           assets.


        (2) For the purposes of sub-paragraphs (1) and (3), value, location, and details of the
           following asset classes shall mean:


           a) A bank account: the name(s) in which the account is held, the number of the
               account (including sort code), the branch of the bank at which the account is
               held and the balance.
           b) Real property: the address and estimated value of the property.


                                                6

                                                                                         000231
Case 1:20-mc-00199-JGK-OTW Document 3-42 Filed 04/24/20 Page 8 of 15


   c) Personal property: the nature and estimated value of the property, and the
        address or location at which it is to be found.
   d) Shares in a company: the name and jurisdiction of incorporation of the
        company and the number and type of shares held. Further, if the company is
        trading, the nature of the company’s business and the approximate value of its
        shares. If the company is non-trading, and holds one or more assets with a
        value of more than £25,000/£10,000, the value, location and details of such
        asset(s).
   e) Shares at the top of a corporate chain (“TopCo”) holding (whether directly or
        indirectly) a trading company or a non-trading company holding an asset with
        a value of more than £25,000/£10,000: the information referred to in (d)
        together with the structure by which the trading company or asset is held and
        the estimated value of the shares in TopCo.
   f)   An interest in a trust, foundation or similar entity: the name of the trust, the
        names and addresses of the trustees, the nature of the interest and the nature,
        estimated value and location of trust assets worth in excess of
        £25,000/£10,000.
   g) Encumbered property: the fact that property is encumbered, the nature of the
        encumbrance and the effect of the encumbrance on the value of the property.


(3) Unless paragraph (4) applies, the Respondent must by 4pm London time on the
   7th day after service of this Order, and to the best of his ability having made all
   reasonable enquiries, inform the Applicant’s solicitors in writing of the following
   information in relation to the US$500 million paid into the account maintained by
   BSGR with JP Morgan Chase, London (Account ID GB76 CHAS 6092 4240) (the
   “Account”) by the Third Claimant on 30 April 2010 (the “Monies”)


        a. the date(s) on which the Monies or any part of them left the Account, where
           the Monies or any part of them were transferred to, and for what purpose
           (the “Initial Transfers”);


        b. the current value, location and details of all assets that represent the
           traceable proceeds of the Monies (the “Final Destinations”);


        c. details of all intermediate transfers of the traceable proceeds of the Monies
           between the Initial Transfers and the Final Destinations; and




                                        7

                                                                                  000232
Case 1:20-mc-00199-JGK-OTW Document 3-42 Filed 04/24/20 Page 9 of 15


       d. (without limitation to (a)-(c) above) the following Respondents must give the
           current value, location and details of all assets that represent the traceable
           proceeds of the following:


                i. Second Respondent: the US$10 million bonus promised to the
                   Second Respondent in around April 2010 (of which at least US$3
                   million was paid to the Second Respondent or for his benefit in
                   about late June 2010 / early July 2010).
               ii. Third Respondent: the US$3 million bonus promised to the Third
                   Respondent in around April 2010 (of which at least US$2 million
                   was paid to the Third Respondent or for his benefit in about late
                   June 2010 / early July 2010).
               iii. Fourth Respondent: the US$3.75 million bonus promised to the
                   Fourth Respondent in around April 2010 (of which at least US$2.5
                   million was paid to the Fourth Respondent or for his benefit in about
                   late June 2010 / early July 2010).
               iv. Fifth Respondent: the US$1.2 million bonus promised to the Fifth
                   Respondent in around April 2010 (of which at least US$800,000
                   was paid to the Fifth Respondent or for his benefit in about late June
                   2010 / early July 2010).
               v. Sixth Respondent: the US$250,000 bonus promised to the Sixth
                   Respondent in around April 2010 (of which at least US$180,000
                   was paid to the Sixth Respondent or for his benefit in about late
                   June 2010 / early July 2010).


       e. Provided that no Respondent is required by this sub-paragraph (3) to
           provide information about assets or transfers which have a value of less
           than £10,000.


(4) If the provision of any of this information is likely to incriminate the Respondent in
   any jurisdiction, he may be entitled to refuse to provide it, but is recommended to
   take legal advice before refusing to provide the information. Wrongful refusal to
   provide the information is contempt of Court and may render the Respondent liable
   to be imprisoned, fined or have his assets seized.




                                        8

                                                                                    000233
 Case 1:20-mc-00199-JGK-OTW Document 3-42 Filed 04/24/20 Page 10 of 15


  12. By 4pm on the 14th day after service of this Order, the Respondent must swear and
        serve on the Applicant’s solicitors an affidavit confirming (and if necessary, updating)
        the information to be provided pursuant to paragraph 11 above.


EXCEPTIONS TO THIS ORDER


  13.


        (1) This Order does not prohibit: (i) the First Respondent from spending £25,000; and
           (ii) the Second, Third, Fourth, Fifth, and Sixth Respondents from each spending
           £10,000 a week towards each of their ordinary living expenses and does not
           prohibit any Respondent from spending a reasonable sum on his legal advice and
           representation in these or any other proceedings (anywhere). Further, this Order
           does not prevent the Eighth Respondent from paying a reasonable sum towards
           the reasonably incurred fees and expenses of the joint administrators in connection
           with BSGR’s administration in Guernsey (provided that this shall be without
           prejudice to the Applicant’s ability to apply for variation of this order on the return
           date). But before spending any money, the Respondent must tell the Applicant’s
           legal representatives where the money is to come from.


        (2) This Order does not prohibit the Respondent from dealing with or disposing of any
           of his assets in the ordinary or proper course of business, but the Respondent must
           give the Applicant’s solicitors 2 clear working days’ notice of his intention of so
           doing in respect of any transactions exceeding £25,000 in value.


        (3) The Respondent may agree with the Applicant’s legal representatives that the
           above spending limits should be increased or that this Order should be varied in
           any other respect, but any agreement must be in writing.


        (4) The Order will cease to have effect if the Respondent –


           a) provides security by paying the sum of US$1.85 billion into Court, to be held to
               the order of the Court; or
           b) makes provision for security in that sum by another method agreed with the
               Applicant’s legal representatives.




                                               9

                                                                                        000234
  Case 1:20-mc-00199-JGK-OTW Document 3-42 Filed 04/24/20 Page 11 of 15


COSTS


  14. The costs of this application are reserved to the Judge hearing the application on the
     return date.


VARIATION OR DISCHARGE OF THIS ORDER


  15. Anyone served with or notified of this Order may apply to the Court at any time to vary
     or discharge this Order (or so much of it as affects that person), but they must first
     inform the Applicant’s solicitors. If any evidence is to be relied upon in support of the
     application, the substance of it must be communicated in writing to the Applicant’s
     solicitors in advance.


INTERPRETATION OF THIS ORDER


  16. A Respondent who is an individual who is ordered not to do something must not do it
     himself or in any other way. He must not do it through others acting on his behalf or
     his instructions or with his encouragement.


  17. A Respondent which is not an individual which is ordered not to do something must
     not do it itself or by its directors, officers, partners, employees or agents or in any other
     way.


  18. A working day shall mean a weekday that is not a bank holiday in England and Wales.




PARTIES OTHER THAN THE APPLICANT AND RESPONDENT


  19. Effect of this Order


     It is a contempt of Court for any person notified of this Order knowingly to assist in or
     permit a breach of this Order. Any person doing so may be imprisoned, fined, or
     have their assets seized.




                                             10

                                                                                        000235
Case 1:20-mc-00199-JGK-OTW Document 3-42 Filed 04/24/20 Page 12 of 15


20. Set off by banks


   This injunction does not prevent any bank from exercising any right of set off it may
   have in respect of any facility which it gave to the Respondent before it was notified
   of this Order.


21. Withdrawals by the Respondent


   No bank need enquire as to the application or proposed application of any money
   withdrawn by the Respondent if the withdrawal appears to be permitted by this
   Order.


22. Persons outside England and Wales


   (1) Except as provided in paragraph (2) below, the terms of this Order do not affect or
      concern anyone outside the jurisdiction of this Court.


   (2) The terms of this Order will affect the following persons in a country or state outside
      the jurisdiction of this Court –


      a) The Respondent or its officer or his agent appointed by power of attorney;
      b) Any person who –
         i.       Is subject to the jurisdiction of this Court;
         ii.      Has been given written notice of this Order at his residence or place of
                  business within the jurisdiction of this Court; and
        iii.      Is able to prevent acts or omissions outside the jurisdiction of this Court
                  which constitute or assist in a breach of the terms of this Order; and
      c) Any other person, only to the extent that this Order is declared enforceable by
               or is enforced by a Court in that country or state.


23. Assets located outside England and Wales


   Nothing in this Order shall, in respect of assets located outside England and Wales,
   prevent any third party from complying with –




                                               11

                                                                                       000236
  Case 1:20-mc-00199-JGK-OTW Document 3-42 Filed 04/24/20 Page 13 of 15


       (1) what it reasonably believes to be its obligations, contractual or otherwise, under
           the laws and obligations of the country or state in which those assets are situated
           or under the proper law of any contract between itself and the Respondent; and


       (2) any orders of the Courts of that country or state, provided that reasonable notice
           of any application for such an order is given to the Applicant’s solicitors.


COMMUNICATIONS WITH THE COURT


All communications to the Court about this Order should be sent to the Admiralty and
Commercial Court Listing Office, 7 Rolls Building, Fetter Lane, EC4A 1NL, quoting the case
number. The telephone number is 02079476826


The offices are open between 10 a.m. and 4.30 p.m. Monday to Friday.


SCHEDULE A – AFFIDAVITS


The Applicant relied on the following affidavits –


   (1) The First Affidavit of James Brady dated 22 November 2019.
   (2) The First Affidavit of George Kleinfeld dated 28 November 2019.


SCHEDULE B – UNDERTAKINGS GIVEN TO THE COURT BY THE APPLICANT


   (1) If the Court later finds that this Order has caused loss to the Respondent or any third
       party, and decides that the Respondent or third party should be compensated for that
       loss, the Applicant will comply with any order the Court may make. For the avoidance
       of doubt, this undertaking covers a purported beneficiary of any trust, foundation or
       similar entity whose assets are frozen by this Order in the event that this Order is
       subsequently varied or discharged in respect of such assets.


   (2) The Applicant will –


       a) On or before 10 days from the date of this Order cause a written guarantee in the
           sum of $20 million to be issued from a bank with a place of business within England
           or Wales, in respect of any order the Court may make pursuant to paragraph (1)
           above and paragraph (7) below; and


                                               12

                                                                                          000237
Case 1:20-mc-00199-JGK-OTW Document 3-42 Filed 04/24/20 Page 14 of 15



   b) Immediately upon issue of the guarantee, cause a copy of it to be served on the
       Respondent.


(3) As soon as practicable after service of this Order, the Applicant will issue and serve
   on the Respondents a claim form substantially in the form of the draft produced to the
   Court.


(4) The Applicant will serve upon the Respondent as soon as practicable after service of
   this Order –


   a) Copies of the affidavits and exhibits containing the evidence relied upon by the
       Applicant, and any other documents provided to the Court on the making of the
       application.   The exhibits may be served in electronic format on USBs with
       instructions for requesting hard copies from the Claimants’ solicitors should the
       Respondent require the same;
   b) A transcript of the hearing at which this Order was made; and
   c) An application for continuation of the Order.


(5) The Applicant undertakes that it will effect service of this Order in accordance with the
   Court’s directions as soon as reasonably practicable.


(6) Anyone notified of this Order will be given a copy of it by the Applicant’s legal
   representatives.


(7) The Applicant will pay the reasonable costs of anyone other than the Respondent
   which have been incurred as a result of this Order including the costs of finding out
   whether that person holds any of the Respondent’s assets and if the Court later finds
   that this Order has caused such person loss, and decides that such person should be
   compensated for that loss, the Applicant will comply with any order the Court may
   make.


(8) If this Order ceases to have effect (for example, if the Respondent provides security),
   the Applicant will immediately take all reasonable steps to inform in writing anyone to
   whom he has given notice of this Order, that it has ceased to have effect.




                                           13


                                                                                   000238
Case 1:20-mc-00199-JGK-OTW Document 3-42 Filed 04/24/20 Page 15 of 15


(9) The Applicant will not without the permission of the Court use any information obtained
   as a result of this Order for the purpose of any civil or criminal proceedings, either in
   England and Wales or in any other jurisdiction, other than this claim.


(10) The Applicant will not without the permission of the Court seek to enforce this Order
     in any country outside England and Wales or seek an order of a similar nature
     including orders conferring a charge or other security against the Respondent or the
     Respondent’s assets.




     NAME AND ADDRESS OF APPLICANT’S LEGAL REPRESENTATIVES


                     The Applicant’s legal representatives are –
                        Cleary Gottlieb Steen & Hamilton LLP
                                 2 London Wall Place
                            London EC2Y 5AU, England
                     T: +44 20 7614 2364 | F: +44 20 7600 1698
                                  jbrady@cgsh.com




                                          14

                                                                                    000239
